IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

PENBECK, INC. d/b/a                 NOT FINAL UNTIL TIME EXPIRES TO
NEWBERRY'S BACKYARD                 FILE MOTION FOR REHEARING AND
BAR-B-Q and ANGELA                  DISPOSITION THEREOF IF FILED
SALISBURY,
                                    CASE NO. 1D14-3159
      Appellants,

v.

ROCCO T. VOGLIO, an
individual, BEV'S BURGER
CAFE, a Florida corporation and
BEVERLY MILLER, an
individual,

      Appellees.

_____________________________/

Opinion filed February 20, 2015.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Ralf R. Rodriguez and Monique S. Cardenas of Peckar & Abramson, Miami, for
Appellants.

Stuart Scott Walker and Norman S. Bledsoe of Folds & Walker, LLC, Gainesville,
for Appellees.


PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.